Per Curiam.
The Vecchios, appellees, sued Matisoff, the appellant, for damages for breach of a lease of a building owned by the Vecchios and used by Matisoff for a dry cleaning plant. Matisoff counterclaimed for damages he said he suffered as the result of breaches by the Vecchios of their obligations in the lease to keep open and maintain an access roadway to the building, to keep the roof of the *528building watertight and to provide and maintain proper facilities for the runoff of surface water.
The case was tried before Judge Sodaro, sitting without a jury. The testimony was in direct and often sharp conflict on almost every issue. Judge Sodaro believed the testimony of and on behalf of the Vecchios and disbelieved that of and on behalf of Matisoff, and gave judgment in favor of the landlords for lost rent and unjustified damage the tenant did to the building.
Matisoff asks us to hold that Judge Sodaro’s findings of fact were clearly erroneous. We find no basis in the record for such a holding. There was ample evidence— and a demonstration — before the trier of fact to support the findings he made.

Judgment affirmed, with costs.